Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HMS Holdings Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: HMS HOLDINGS CORP. 401 Park Avenue South New York, New York 10016 May 28, 2008 Dear Shareholder: On or about May 2, 2008, we mailed to our shareholders a proxy statement for the annual meeting of shareholders of HMS Holdings Corp. to be held on May 30, 2008. Subsequent to the mailing, we discovered an error in the 2007 Option Exercises and Stock Vested Table which appears on page 33 of the proxy statement. The corrected table is set forth below: 2007 Option Exercises and Stock Vested Table Option Awards Number of Value Realized on Shares Exercise ($) (a) Acquired on Name Exercise (#) Robert M. Holster, Chairman and Chief Executive Officer 180,000 4,098,600 William C. Lucia, President and Chief Operating Officer 92,500 1,911,518 Thomas G. Archbold Chief Financial Officer (b) 133,335 2,426,906 (a) The value realized on the exercise of stock options is based on the difference between the exercise price and the market price (used for tax purposes) of our common stock on the date of exercise. (b) Mr. Archbold left the Company effective August 24, 2007. All of his unvested options expired following his separation with us. Amounts shown in the table are based on Mr. Archbolds Section 16 reports. Sincerely, /s/ Walter D. Hosp Walter D. Hosp Chief Financial Officer and Corporate Secretary
